NO








NO. 12-10-00015-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
HAROLD COPE,                                               '     APPEAL
FROM THE THIRD
APPELLANT
 
V.                                                                         '     DISTRICT
COURT OF
 
TEXAS DEPARTMENT OF
CRIMINAL
JUSTICE CORRECTIONAL                           '     HOUSTON
COUNTY, TEXAS
INSTITUTIONAL DIVISION,
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed because Appellant has failed, after notice, to pay or
make arrangements to pay the trial court clerk’s fee for preparing the clerk’s
record.  Appellant appeals from a final order signed on January 4, 2010.  The
clerk’s record was due to have been filed on or before March 5, 2010.  When it
was not filed, this court notified the clerk that the record was past due and
extended the time for filing until April 5, 2010.  The trial court clerk
responded in writing that the clerk’s record had not been filed because
Appellant had not paid the fee for preparation of the record and had made no
claim of indigence.  On March 17, 2010, this court informed Appellant that the
clerk’s request for an extension of time to file the record stated that the
reason for the delay in filing was due to nonpayment of the required
preparation fee.  Appellant was further informed that, pursuant to Texas Rules
of Appellate Procedure 37.3(b) and 42.3(c), the appeal would be dismissed
unless proof of full payment to the clerk was provided on or before March 29,
2010.
            Appellant
has neither provided proof of full payment or otherwise responded to this
court’s notice.  Accordingly,  the appeal is dismissed.  See
Tex. R. App. P. 37.3(b),
42.3(c).   
Opinion delivered April 7, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)